EXHIBIT32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Global Energy Inc. (the “Company”) on Form10-K for the period ending December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Asi Shalgi, Chief Executive Officer and President of the Company, and Shlomo Zakai, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934;and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Asi Shalgi ————— Asi Shalgi Chief Executive Officer and President By: /s/ Shlomo Zakai ————— Shlomo Zakai Treasurer and Chief Financial Officer Date: April 15, 2013
